Exhibit 10.15

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NAMED EXECUTIVE OFFICERS AND DIRECTORS

(EFFECTIVE JANUARY 1, 2008)

Named Executive Officers

The following summarizes the current cash compensation and benefits received by
the Company’s Chief Executive Officer, its Chief Financial Officer and its next
three most highly compensated executive officers for the fiscal year ended
December 31, 2007 (the “Named Executive Officers”). The following is intended to
be a summary of existing oral, at will arrangements, and in no way is intended
to provide any additional rights to any of the current Named Executive Officers.

None of the Company’s executive officers has a written employment agreement with
the Company. The executive officers of the Company serve at the discretion of
the Board of Directors. The Compensation Committee of the Board (the
“Committee”) reviews and recommends to the Board the compensation that is paid
to the Company’s executive officers, including the salaries of the Named
Executive Officers. The salaries of the current Named Executive Officers as of
January 1, 2008 are as follows:

 

Name and Position

   Salary  

J. Boyd Douglas

   $ 500,000  

President, CEO and Director

  

Darrell G. West

   $ 250,000  

Vice President – Finance and CFO

  

Michael S. Jones

   $ 400,000  

Executive Vice President and COO

  

Thomas W. Peterson

   $ 400,000  

Senior Vice President – Clinical Software Sales

  

Victor S. Schneider

   $ 250,000 (1)

Senior Vice President – Corporate and Business Development

  

 

(1)      In addition to this base salary, Mr. Schneider is eligible to receive
sales commissions. Such commissions are included each year as part of this
individuals’ salary for purposes of determining his status as a Named Executive
Officer.



          

The Named Executive Officers are eligible to receive discretionary bonuses. The
Named Executive Officers are also eligible to participate in the Company’s 2002
Stock Option Plan and the 2005 Restricted Stock Plan, as well as the Company’s
regular benefit plans and programs. All executive benefit plans and forms of
agreements are filed as exhibits to the Company’s Exchange Act filings.
Information regarding these plans and agreements, as well as compensation earned
by the Named Executive Officers during fiscal 2007, will be included in the
Company’s 2008 Proxy Statement.

Directors

Current director compensation arrangements provide that non-employee directors,
other than members of the Audit Committee, will receive an annual retainer of
$10,000. Each director who is a member of the Audit Committee receives an annual
retainer of $15,000. Each non-employee director also receives an attendance fee
of $2,000 for each regular quarterly meeting of the Board of Directors.
Directors are also reimbursed for their expenses incurred in attending any
meeting of directors.